DETAILED ACTION
This Office Action is in response to the application 16/232,436 filed on December 26th, 2018.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/26/2018, 09/06/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 107143825, the signed copy having been filed on December 06th, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blechman, U.S. Pub. Number 2015/0213195.
Regarding claim 1; Blechman discloses an access device for accessing health information (par. 0034; an exclusively patient-controlled electronic health record system (PCHR).), comprising:
an identifier configured for identifying user identification to obtain a private key corresponding to the user identification (par. 0073; the registered patient device includes a private key.);
a communication apparatus configured for issuing an access request of health information to a decentralized database based on the user identification (par. 0071; fig. 3; receives a request for login to the record repository that an individual submits to the PCHR system through the user interface of a mobile device or web-connected computer.), for the decentralized database to identify and authorize the user identification based on a recorded authorization file corresponding to the user identification and ratify the access request and provide an instruction after identifying and authorizing the user identification, and for acquiring encrypted health information from an access space of a centralized database based on the instruction (par. 0072; fig. 3; authenticates the user’s identity, determines the user’s patient-authorized permissions, and, if the access request comes from an authentic, patient-authorized user, sends a message to the registered device of the patient describing the access request and soliciting consent to the access request.); and
a processor configured for using the private key to decrypt the encrypted health information to obtain the health information (par. 0073; the authorized user logs into the user interface of the patient record, which decrypts and displays record contents consistent with user permissions.).
Regarding claim 2; Blechman discloses the access device of claim 1, further comprising a display configured for displaying the health information or a storage apparatus configured for storing the health information (pars. 0070 & 0092; stores the artifact in the patient record with tags detailing the source and the original status of the artifact upon receipt; storing vital health information artifacts such as diagnostic images in PCHR patient records.).
Regarding claim 3; Blechman discloses the access device of claim 1, wherein the user identification comprises a public key corresponding to the private key and an authorization object in the authorization file and recorded in the decentralized database (par. 0087; fig. 10; repository applies public key to process message with private key, reads message verifies digital signature.), allowing the centralized database to use the public key to encrypt and store the health information into the access space of the centralized database (par. 0069; fig. 2; encrypts the information request document using open-source methods that do not require the health information supplier to employ any particular propriety technology to decrypt the document.), wherein the decentralized database identifies and authorizes the user identification by identifying if the user identification, based on which the access device is identified, matches the authorization object of the authorization file or (par. 0073; a valid consent reply that grants current access to the previously authorized user, serves to authenticate the user requesting access.).
Regarding claims 4-6; Claims 4-6 are direct to access method which have similar scope as claims 1-3. Therefore, claims 4-6 remain un-patentable for the same reasons.
Regarding claims 7-13; Claims 7-13 are direct to access system which have similar scope as claims 1-3. Therefore, claims 7-13 remain un-patentable for the same reasons.
Regarding claims 14-20; Claims 14-20 are direct to access method which have similar scope as claims 1-3. Therefore, claims 14-20 remain un-patentable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KHOI V LE/
Primary Examiner, Art Unit 2436